      Case 19-29812        Doc 24   Filed 01/15/20 Entered 01/15/20 12:54:16            Desc Notice of
                                        Hearing-BK Page 1 of 1
Form ntchrgbk

                                 UNITED STATES BANKRUPTCY COURT
                                       Northern District of Illinois
                                            Eastern Division
                                            219 S Dearborn
                                               7th Floor
                                           Chicago, IL 60604


                                    Bankruptcy Proceeding No.: 19−29812
                                                 Chapter: 7
                                         Judge: Timothy A. Barnes

In Re:
   Marlon Simpson
   14445 South Halstead
   2e
   Harvey, IL 60426
Social Security No.:
   xxx−xx−6776
Employer's Tax I.D. No.:


PLEASE TAKE NOTICE that a hearing will be held at:


                             219 South Dearborn, Courtroom 744, Chicago, IL 60604

                                       on February 12, 2020 at 10:00 AM


TO CONSIDER AND ACT UPON the following: MOTION TO DISMISS DEBTOR WITH NOTICE UNDER
LOCAL RULE 2002−1




                                                       For the Court,



Dated: January 16, 2020                                Jeffrey P. Allsteadt , Clerk
                                                       United States Bankruptcy Court
